The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claims 25-32 and 36-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12-30 of U.S. Patent No. 11,272,281.  Although the claims at issue are not identical, they are not patentably distinct from each other because:  as noted by the Federal Circuit in Eli Lilly v. Barr, “[a] a patentable distinction does not lie where a later claim is anticipated by an earlier one”  (see also In re Berg and In re Goodman which established that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim).
Claims 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 of U.S. Patent No. 11,272,281, considered with Wagman et al. (US 2017/0093079).  The Patent ‘281 claims 9-11 disclose each and every limitation of the pending claims 33-35, except that the base unit does not comprise a form fitting opening as claimed.  Wagman discloses a system for securing one or more wireless earbuds 115a, 115b, including a base unit 100 comprising a form fitting opening for receiving the one or more earbuds 115a, 115b as claimed, in the same field of endeavor, for the purpose of securing the one or more earbuds 115a, 115b to the base unit 100 (see figures 1 and 3).  It would have been obvious to one having ordinary skill in the art to modify the Patent ‘281 claims 9-11 such that the base unit comprises a form fitting opening as claimed.  A practitioner in the art would have been motivated to do this for the purpose of securing the one or more earbuds to the base unit.
Claims 25-32, 36-39, 41-48, and 50-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,951,968.  Although the claims at issue are not identical, they are not patentably distinct from each other because:  as noted by the Federal Circuit in Eli Lilly v. Barr, “[a] a patentable distinction does not lie where a later claim is anticipated by an earlier one”  (see also In re Berg and In re Goodman which established that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim).
Claims 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 12, and 13 of U.S. Patent No. 10,951,968, considered with Wagman et al. (US 2017/0093079).  The Patent ‘968 claims 7, 12, and 13 disclose each and every limitation of the pending claims 33-35, except that the base unit does not comprise a form fitting opening as claimed.  Wagman discloses a system for securing one or more wireless earbuds 115a, 115b, including a base unit 100 comprising a form fitting opening for receiving the one or more earbuds 115a, 115b as claimed, in the same field of endeavor, for the purpose of securing the one or more earbuds 115a, 115b to the base unit 100 (see figures 1 and 3).  It would have been obvious to one having ordinary skill in the art to modify the Patent ‘968 claims 7, 12, and 13 such that the base unit comprises a form fitting opening as claimed.  A practitioner in the art would have been motivated to do this for the purpose of securing the one or more earbuds to the base unit.
Claims 40 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,951,968, considered with Wagman et al. (US 2017/0093079).  The Patent ‘968 claim 1 discloses each and every limitation of the pending claims 40 and 49, including that the base unit comprises a case for the one or more earbuds, except that the base unit does not disclose that upon opening of the case the one or more earbuds are able to wirelessly connect with the electronic device.  Wagman discloses a system for securing one or more wireless earbuds 115a, 115b, including a base unit 100 comprising a case for the one or more earbuds, wherein upon opening of the case, the one or more earbuds are able to wirelessly connect with the electronic device, in the same field of endeavor, for the purpose of quickly connecting with the electronic device while opening the case (see figure 50).  It would have been obvious to one having ordinary skill in the art to modify the Patent ‘968 claim 1 such that upon opening of the case the one or more earbuds are able to wirelessly connect with the electronic device.  A practitioner in the art would have been motivated to do this for the purpose of quickly connecting with the electronic device while opening the case.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        
pwh
December 13, 2022